DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the cited prior art of record teach or suggest in combination:
establishing, by a forwarding platform, a secure link with a user terminal through a domain name of the forwarding platform; obtaining, by the forwarding platform through the secure link, a request packet transmitted by the user terminal, and the request packet comprising an address identifier of a target node in the distributed computer system and a request content of the user terminal for the target node, wherein the address identifier comprises a network address of the target node and an interface identifier, of the target node, used for responding to the request content; encrypting, by the forwarding platform, the request content to obtain a first encrypted packet; and transmitting, by the forwarding platform, the first encrypted packet to a port of the target node according to the address identifier and the interface identifier in light of the other independent and dependent claims 2-20.

Thus, the above limitations in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

2/26/2022